Citation Nr: 1759868	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-09 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for liver cancer, to include as secondary to Hepatitis C.

5.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to Hepatitis C.

6.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, to include as secondary to tinnitus and/or Hepatitis C.   

 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from February 2013 and December 2013 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma. 

A videoconference hearing was held by the undersigned Veterans Law Judge in May 2017.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the claim of entitlement to service connection for Hepatitis C was denied because the RO deemed that the only risk factor shown in the Veteran's service records was intravenous (IV) drug abuse.

2.  The evidence added to the record since the September 2004 rating decision became final is not related to an unestablished fact that is necessary to substantiate the claim of service connection for Hepatitis C.

3.  The competent evidence of record does not show that the Veteran's current tinnitus was noted during active service or is related to service or to a service-connected disability.

4.  The competent evidence of record does not show that the Veteran's liver cancer was noted during active service and is not related to service or to a service-connected disability.

5.  The competent evidence of record does not show that the Veteran's current liver cirrhosis was noted during active service and is not related to service or to a service-connected disability.

6.  The competent evidence of record does not show that the Veteran's current major depressive disorder was noted during active service and is related to service or to a service-connected disability.
  
  
CONCLUSIONS OF LAW

1. The September 2004 rating decision that denied service connection for Hepatitis C is final.  38 U.S.C. § 7105(b) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As the evidence received subsequent to the September 2004 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for Hepatitis C have not been met.  38 U.S.C. § 5108  (2014); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for liver cancer have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for liver cirrhosis have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for major depressive disorder have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent in January 2013 and June 2013. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  

The Board notes that the Veteran's November 2013 C&P examination for mental disorders does not contain an opinion as to whether the Veteran's symptoms are directly related to service.  However, the medical evidence indicates that the Veteran's depressive symptoms are related to his diagnosis of Hepatitis C, which, as discussed below, is not service connected.  Accordingly, the Board finds that remanding for a direct service connection opinion would result in an undue delay to the Veteran.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2017).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran is seeking service connection for Hepatitis C.  A claim for hepatitis was originally denied in a September 2004 rating decision on the basis that the only risk factor for hepatitis shown in the Veteran's service was intravenous drug abuse.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it, and subsequently became final one year later.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This is the last final denial of the claim.

Prior to the September 2004 rating decision, the material evidence of record consisted of the Veteran's service records and medical treatment records from 2004 indicating treatment for Hepatitis C.  These records indicated that the Veteran did not have liver cirrhosis as of May 2004.  Evidence submitted since the September 2004 rating decision includes additional VA treatment records, additional statements from the Veteran, VA examinations dated November 2013, and May 2017 hearing testimony.

Based on the evidence of record, reopening the claim is not warranted.  In a statement from the Veteran dated February 2013, he contends that he never used intravenous drugs during service, and that additional risk factors for hepatitis included sharing razors, a blood transfusion from his stay at Balboa Naval Hospital, and assisting bleeding soldiers during an electrical fire aboard the USS Tawasa in 1973.  Also of record is a November 2013 VA examination in which it is reported that the Veteran's Hepatitis B had resolved.

This evidence is new, as it was not of record as of the prior final denial.  However, it is not material because it does not provide objective proof that the Veteran contracted hepatitis due to factors other than willful misconduct.  While the Veteran's Hepatitis B had resolved by the time of his evaluation, the examination does not shed light on risk factors for Hepatitis C beyond intravenous drug abuse.

Moreover, the presence of additional risk factors for Hepatitis C beyond intravenous drug use is a nonfactor in determining whether the claim should be reopened.  In fact, the VA examinations from November 2013 indicate that even if these events occurred, intravenous drug use is a far greater risk factor for the Veteran's hepatitis.  Further, a record from December 1974 contains a diagnosis of "hepatitis B due to intravenous drug use."  Whether or not this drug use occurred during service, and despite the fact that the Veteran now suffers from Hepatitis C, the new evidence submitted, as a whole, does not call into question the conclusion that the Veteran contracted Hepatitis C due to willful misconduct - namely, IV drug abuse.  Even if the drug abuse occurred after service, objective medical examiners have deemed it the largest risk factor for the Veteran's hepatitis.  Accordingly, this statement is not material.  See Shade at 117.

Therefore, as evidence that is both "new" and "material" has not been submitted, there is no basis to reopen the previously denied claim.   

Service Connection

The Veteran is seeking service connection for tinnitus, liver cancer, cirrhosis of the liver, and major depressive disorder.  He contends that the latter three disorders are secondary to hepatitis, and that his major depressive disorder is related to tinnitus and his treatment for hepatitis.  However, given that service connection is not available for the Veteran's hepatitis or his tinnitus, this decision only addresses direct service connection for each of these conditions.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113 (2014); 38 C.F.R. §§ 3.307 (a)(3) (2014), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases, including cirrhosis, that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. §  3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted because the evidence does not show that any of the conditions on appeal are related to or onset during the Veteran's service, or in the case of liver cirrhosis, within a year after separation.  

First, the Veteran's service treatment records show no treatment for or symptoms of tinnitus, liver cancer, cirrhosis, or major depressive disorder, in service.  A May 1974 clinical record mentions a history of disciplinary trouble during the Veteran's naval career, and that as a result the Veteran cannot get along with others, especially authority figures.  While these symptoms may possibly correlate to the Veteran's current major depressive disorder, the Veteran was diagnosed in service with passive aggressive personality disorder.  Because personality disorders cannot be the basis of a grant of service connection, this record does not establish the onset of major depressive disorder in service.  See 38 C.F.R. § 4.9 (2017).  The Veteran's March 1975 separation examination notes no abnormalities, with the exception of prostatitis.  However, this disorder is not on appeal. 

In fact, the post-service evidence does not reflect symptoms related to the Veteran's claims on appeal until several years after service.  First, the Veteran mentions that he developed tinnitus in the early 1970's, despite not having sought service connection for it until 2012.  Second, it is noted in the Veteran's liver VA examination in November 2013 that the Veteran was not diagnosed with hepatocellular carcinoma until 2012, or with cirrhosis until April 2013.  Finally, as to his major depressive disorder, the Veteran's testimony and his November 2013 VA examiner agree that the Veteran's first symptoms of depression were first treated in August 2013.  Therefore, with the possible exception of tinnitus, continuity of symptomatology is not shown by the evidence of record.

As to tinnitus, the Board has considered the Veteran's hearing testimony reporting continued symptomatology of tinnitus since active service.  In this regard, while he is competent to discuss the nature of some disorders despite his status as a lay person, including tinnitus, he is not competent diagnose or to comment on the etiology of depression, liver cancer, or cirrhosis, as such disorders may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature." Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).   Nevertheless, he is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Despite his competence to testify about his symptoms, the Board determines that it is unable to grant service connection based solely on his statements.  Most significantly, the Board notes that the Veteran sought service connection for disorders in 2004, but did not seek service connection for tinnitus.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to hepatitis, but made no reference to tinnitus, the disability at issue now, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Further, the Veteran reported to his October 2013 examiner that he could not pinpoint a specific onset of tinnitus.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Moreover, there is no indication from the competent medical evidence that there is any relationship between the Veteran's current diagnoses and his active duty service.  

First, while the Board does not dispute the Veteran's reports of ringing in his ears, the medical evidence shows that it is not related to active duty.  Again, the Veteran's October 2013 examiner noted that he could not pinpoint a specific onset of tinnitus.  Further, the Veteran reported to his October 2013 examiner, and testified at his May 2017 hearing, that his tinnitus intensifies noticeably after being exposed to a loud noise without hearing protection.  In light of this evidence, and because the Veteran's hearing was normal at separation, the examiner concluded that the Veteran's hearing loss was more related to aging rather than his in-service noise exposure.   

With regard to his liver cancer and cirrhosis, the Veteran was diagnosed with hepatocellular carcinoma in 2012 and cirrhosis of the liver in April 2013.  Notably, a May 2004 treatment record explicitly notes the absence of cirrhosis.  The Veteran's October 2013 VA examiner opined that it is more likely as not that the Veteran's current hepatocellular carcinoma and cirrhosis due to his Hepatitis C infection and its late effects, rather than his Hepatitis B.  In the report, the Veteran's examiner states that the sequence of pathologic conditions is typical of Hepatitis C.  In other words, the sequence in which the Veteran developed these diseases happens much more often in instances of Hepatitis C than Hepatitis B.  However, because service connection is not available for the Veteran's Hepatitis C infection, and because examiner believes that the onsets of liver cancer and cirrhosis are tied to Hepatitis C, neither direct nor secondary service connection is available for this disorder.

As for his depression, it has been the Veteran's primary contention that his depression is a result of his treatment for Hepatitis C.  As Hepatitis C is not service-connected, service connection is not warranted on this basis.  Moreover, the medical evidence of record does not show that the Veteran's major depressive disorder was incurred in service, nor is it otherwise related to service.  The evidence, including his VA examination in November 2013 VA examination for mental disorders, and the Veteran's own statements, shows that his depression was not diagnosed or treated until August 2013, thirty eight years after the Veteran's separation.  At that time, he had sought treatment for depression specifically related to his Hepatitis C diagnosis.  Accordingly, service connection is not available for major depressive disorder.

The Veteran's assertions relating his liver conditions and his depression to Hepatitis C diagnosis and treatment are addressed above.  The Board has considered the Veteran's assertions that his tinnitus was caused by constant noise exposure from sleeping on top of his ship's engine room without hearing protection, and that he was meticulous about hearing protection after service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of tinnitus.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  While he is competent to discuss his tinnitus symptoms, the Board has already determined that his statements in this matter are of limited credibility, especially when compared to the competent conclusions of his medical examiner.  See Id.  

In sum, the most probative evidence of record shows no link between the Veteran's tinnitus, liver cancer, liver cirrhosis, or his major depressive disorder, to any event, injury, or disease incurred in service.  Based on the evidence of record, the Veteran's claim must be denied.


ORDER

New and material evidence not having been received, the application to reopen a previously denied claim of entitlement to service connection for Hepatitis C is denied.

Service connection for tinnitus is denied.

Service connection for liver cancer is denied.

Service connection for cirrhosis of the liver is denied.

Service connection for major depressive disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


